Howk, J.
This cause was submitted to this court by the appellant, on the default of the appellee, on the 24th day of May, 1876. By a rule of this court, it is pro*446vided, that, where a cause has been thus submitted on call, the appellant shall have sixty days’ time in which to file a brief, and that, if such brief is not filed within the time limited, the appeal shall be dismissed.
The appellant has not filed any brief of this cause in this court; and, therefore, the appeal herein is dismissed, at the costs of the appellant.